UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
Clint Tess
Plaintiff,
-against- AFFIDAVIT OF
SERVICE
City of New York et als
18 CV 6542
Defendants.
x

 

I, Tytin Torres, being duly sworn deposes and says:

1. I am not a party to this action, I am over 18 years of age, and I reside in the
State of New York.
2. On September 10, 2019 at approximately11:06 a.m., I served the summons

and complaint in this matter on Lt Kautter, by delivering a copy of same to P.O. Adams, A black
male between the age of twenty-five and thirty , a person of suitable age and discretion at
defendant’s actual place of business, the 70" precinct, within the state of New York, 154 Lawrence

Avenue, Brooklyn, New York, 11230.

3. Thereafter, I mailed a copy of the summons and complaint post paid by first
class mail properly addressed to the defendant at the aforementioned address in an envelope marked
personal and confidential and not indicating that the communication was from an attorney or
concerned an action against the defendant and deposited said envelope in a post office official

depository under exclusive cate of the United States Postal Service.
yal r Ferns,

 

 

OrIdNd AUV.LON

TO

610z —_ equiaidag jo
ep UO 9 0} UIOMS
wy! j

 

somo], YaAL, 61072 | zequiaidas
f74— |

WOK MAN POA MON ‘pored

cate

nigh
